DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09/13/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, 10, 12 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rosengaus et al. US 2013/0096873 A1, hereafter Rosengaus.

Regarding claim 1, Rosengaus discloses a non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for determining image capturing parameters in construction sites (acquisition of information for a construction site; method embodiments in a non-transitory computer-readable storage medium) [title; 0125], the method comprising:
accessing at least one electronic record (BIM POV planning 1600; planning the POV of the base and/or measurement units based on the BIM) [FIG. 16; 0121], the at least one electronic record includes information related to an object in a construction site (a design for the construction site may include any suitable data, information, images, model(s), etc…such a design may be commonly referred to as a BIM; the BIM may be used for real-time association of detected objects with BIM features) [0032; 0092]; 
analyzing the information related to the object (analysis of the BIM to determine advantageous POVs) [0077] to determine at least one capturing parameter associated with the object (the BIM may be used for real-time association of detected objects with BIM features.  In addition, the BIM may be used for pre-planning of POVs) [0092]; and 
causing capturing, at the construction site, of at least one image of the object using the determined at least one capturing parameter associated with the object (the measurement device may also be configured to take multiple views with different focal lengths (e.g., via zooming or multiple cameras) for “forveal” detail insertion.  The acquisition of the 2D images and any other images described herein may be BIM-guided.  For example, the BIM may be used for real-time association of detected objects with BIM features) [0092].

Regarding claim 2, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
Rosengaus further discloses the at least one electronic record further includes information related to a second object in the construction site, the second object differs from the object (the system may load BIM data of the objects to be measured and their immediate surroundings as predicted by the BIM) [0077], and the method further comprises: 
analyzing the information related to the second object and the information related to the object to determine the at least one capturing parameter (the system may then identify good location from where to take low and/or high resolution 3D images; the measurement device may also be configured to take multiple views with different focal lengths (e.g., via zooming or multiple cameras) for “forveal” detail insertion.  The acquisition of the 2D images and any other images described herein may be BIM-guided.  For example, the BIM may be used for real-time association of detected objects with BIM features) [0077; 0092]; and 
causing capturing, at the construction site, of a single image of the object and at least part of the second object using the determined at least one capturing parameter (the system may verify that all objects that will be visible during data acquisition are loaded) [0077].

Regarding claim 4, Rosengaus addresses all of the features with respect to claim 2 as outlined above.
(line of sight to two known tags such as tags 304 and 306) [0043].

Regarding claim 5, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
Rosengaus further discloses the at least one electronic record further includes information related to a second object in the construction site, the second object differs from the object (the system may load BIM data of the objects to be measured and their immediate surroundings as predicted by the BIM) [0077], and the method further comprises:
analyzing the information related to the second object and the information related to the object to determine the at least one capturing parameter associated with the object (the system may then identify good location from where to take low and/or high resolution 3D images to minimize occlusions; the measurement device may also be configured to take multiple views with different focal lengths (e.g., via zooming or multiple cameras) for “forveal” detail insertion.  The acquisition of the 2D images and any other images described herein may be BIM-guided.  For example, the BIM may be used for real-time association of detected objects with BIM features) [0077; 0092]; and 
causing capturing, at the construction site, of a single image of the object using the determined at least one capturing parameter, the single image do not include any depiction of any part of the second object (occlusion of objects of interest by other objects or by clutter or temporary structures…knowledge of temporary elements can be used to determine if they occlude or “hide” permanent construction elements, and that information can be used to modify any additional measurements and/or calculations…occlusion of objects of interest can be remedied with additional POVs) [0102].

Regarding claim 6, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
Rosengaus further discloses the at least one electronic record further includes information related to a space in the construction site, and the method further comprises analyzing the information related to the space and the information related to the object to determine the at least one capturing parameter (the system may load BIM data of the objects to be measured and their immediate surroundings as predicted by the BIM; the measurement device may also be configured to take multiple views with different focal lengths (e.g., via zooming or multiple cameras) for “forveal” detail insertion.  The acquisition of the 2D images and any other images described herein may be BIM-guided.  For example, the BIM mat be used for real-time association of detected objects with BIM features) [0077; 0092].

Regarding claim 7, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
Rosengaus further discloses the information related to the object includes a dimension of at least part of the object, and the method further comprises basing the determination of the at least one capturing parameter associated with the object on the dimension of the at least part of the object (the system may load BIM data of the objects to be measured and their immediate surroundings…then identify good locations from where to take low and/or high resolution 3D images; the one or more characteristics include…dimension or some combination thereof of the one or more construction elements…can be used to monitor the dimension and/or placement accuracy of construction elements in a construction site versus a BIM) [0077; 0080].

Regarding claim 9, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
Rosengaus further discloses the information related to the object includes a spatial orientation of at least part of the object, and the method further comprises basing the determination of the at least one capturing parameter associated with the object on the spatial orientation of the at least part of the object (the system may load BIM data of the objects to be measured and their immediate surroundings…then identify good locations from where to take low and/or high resolution 3D images) [0077].

Regarding claim 10, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
Rosengaus further discloses the method further comprises basing the determination of the at least one capturing parameter associated with the object on an analysis of a previously captured image of the object (acquiring panoramic images of the construction site…updating the BIM…the information can be used to guide the mobile station to a new POV) [0121].

Regarding claim 12, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
Rosengaus further discloses the method further comprises: 
(occlusion of objects of interest by other objects or by clutter or temporary structures …knowledge of temporary elements can be used to determine if they occlude or “hide” permanent construction elements, and that information can be used to modify any additional measurements and/or calculations…occlusion of objects of interest can be remedied with additional POVs) [0102]; 
in response to a determined need to capture at least one additional image of the object, causing the capturing of the at least one image of the object (occlusion of objects of interest by other objects or by clutter or temporary structures…knowledge of temporary elements can be used to determine if they occlude or “hide” permanent construction elements, and that information can be used to modify any additional measurements and/or calculations…occlusion of objects of interest can be remedied with additional POVs) [0102]; and 
in response to no determined need to capture at least one additional image of the object, forgoing causing the capturing of the at least one image of the object (that information can be used to modify any additional measurements and/or calculations…occlusion of objects of interest can be remedied with additional POVs) [0102].

Regarding claim 18, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
Rosengaus further discloses receiving the at least one image of the object captured using the determined at least one capturing parameter (identify objects in panoramic images 1608…update camera position and object positions 1614; identification and/or handling of missing data…knowledge of the temporary elements…can be used to modify any additional measurements) [FIG. 16; 0102]; 
analyzing the received at least one image to determine whether a quality of the received at least one image is sufficient (that information can be used to modify any additional measurements and/or calculations…occlusion of objects of interest can be remedied with additional POVs) [0102]; 
in response to a determination that the quality of the received at least one image is insufficient, determining at least one modified capturing parameter associated with the object (maximizing quality of data ; that information can be used to modify any additional measurements and/or calculations… occlusion of objects of interest can be remedied with additional POVs) [0077; 0102]; and 
causing capturing of at least one additional image of the object using the determined at least one modified capturing parameter (that information can be used to modify any additional measurements and/or calculations…occlusion of objects of interest can be remedied with additional POVs) [0102].

Claim 19 is drawn to a system adapted to implement the method of claim 1, and is therefore rejected in the same manner as above.  However, the claim also recites at least one processor, which Rosengaus also teaches (one or more processors) [0129].

Claim 20 is drawn to a method adapted to implement the non-transitory computer readable medium stored method of claim 1, and is therefore rejected in the same manner as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosengaus.

Regarding claim 8, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
However, while Rosengaus discloses an embodiment using construction site data to identify object information, this particular embodiment fails to disclose the information related to the object includes a shape of at least part of the object, and the method further comprises basing 
Rosengaus, in another embodiment, further discloses the information related to the object includes a shape of at least part of the object, and the method further comprises basing the determination of the at least one capturing parameter associated with the object on the shape of the at least part of the object (further analysis (e.g., size and shape analysis)) [0114].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the object shape analysis in the determination of a capturing parameter, the motivation being flexibility [0111].

Regarding claim 16, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
However, while Rosengaus discloses an embodiment using construction site data to identify object information, this embodiment fails to explicitly disclose the determined at least one capturing parameter associated with the object is configured to ensure a selected pixel resolution in the captured at least one image for the object.
Rosengaus, in another embodiment, further discloses the determined at least one capturing parameter associated with the object is configured to ensure a selected pixel resolution in the captured at least one image for the object (select which object will be measured…type of measurement; the system may load BIM data of the objects to be measured and their immediate surroundings…then identify good locations from where to take low and/or high resolution 3D images) [FIG. 17; 0077].


Regarding claim 17, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
However, while Rosengaus discloses an embodiment using construction site data to identify object information, this embodiment fails to explicitly disclose analyzing the at least one electronic record to identify a status of a task associated with the object; in response to a first identified status of the task, selecting a first capturing parameter; in response to a second identified status of the task, selecting a second capturing parameter; and causing capturing of the at least one image of the object using the selected capturing parameter.
Rosengaus, an another embodiment, further discloses analyzing the at least one electronic record to identify a status of a task associated with the object (in combination with the BIM and/or metadata such as the scheduling of the construction tasks to determine if the construction is proceeding on schedule) [0106];
in response to a first identified status of the task, selecting a first capturing parameter (the information generated by the system may be analyzed to find construction task progression and object dimensions and locations.  In this manner, the systems described herein can generate information that is of significant importance; progress monitoring…collecting, reporting displaying, analyzing, or recording any of the information described herein that is generated by the system; acquire approximate position/attitude (external devices) 1604) [0106];
(the information generated by the system may be analyzed to find construction task progression and object dimensions and locations.  In this manner, the systems described herein can generate information that is of significant importance; progress monitoring…collecting, reporting displaying, analyzing, or recording any of the information described herein that is generated by the system; acquire approximate position/attitude (external devices) 1604) [0106]; and 
causing capturing of the at least one image of the object using the selected capturing parameter (the measurement device may also be configured to take multiple views with different focal lengths (e.g., via zooming or multiple cameras) for “forveal” detail insertion.  The acquisition of the 2D images and any other images described herein may be BIM-guided.  For example, the BIM may be used for real-time association of detected objects with BIM features) [0092].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the task progression embodiment, the motivation being flexibility [0111].

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosengaus in view of Dalal et al. US 2019/0050942 A1, hereafter Dalal.

Regarding claim 14, Rosengaus addresses all of the features with respect to claim 1 as outlined above.

Dalal, in an analogous environment, the determined at least one capturing parameter associated with the object is configured to enable a determination of an object type of the object by analyzing the at least one image of the object captured using the determined at least one capturing parameter (identifying an object type for an object identified in the image by matching the object to a known model of the one or more known models) [0005].
Rosengaus and Dalal are analogous because they are both related to object identification.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the object type identification, as disclosed by Dalal, with the invention disclosed by Rosengaus, the motivation being object type identification [0005].

Regarding claim 15, Rosengaus addresses all of the features with respect to claim 1 as outlined above.
However, Rosengaus fails to explicitly discloses the determined at least one capturing parameter associated with the object is configured to enable a determination of a condition of the object by analyzing the at least one image of the object captured using the determined at least one capturing parameter.
Dalal, in an analogous environment, discloses the determined at least one capturing parameter associated with the object is configured to enable a determination of a condition of the (determine whether the object is in compliance with the parsed set of regulation information) [0005].
Rosengaus and Dalal are analogous because they are both related to object identification.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the object compliance determination, as disclosed by Dalal, with the invention disclosed by Rosengaus, the motivation being compliance [0005].

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 3, the prior art fails to disclose, individually or in combination, where a second object analyzed to determine a capturing parameter encircles a first object analyzed to determine a capturing parameter.  Regarding claim 11, the prior art fails to disclose, individually or in combination the information related to the object includes information related to one or more holes in a three dimensional structure in the construction site, the three dimensional structure surrounds the object, and the method further comprises basing the determination of the at least one capturing parameter associated with the object on the information related to the one or more holes in the three dimensional structure.

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Chan et al. US 2017/0046799 A1 discloses a method for monitoring construction projects using a construction schedule and sensor data
Sanders US 2017/0097227 A1 dislcoses a construction site monitoring system uing a tower mounted scanner
Lee et al. US 2013/0182103 A1 discloses automatic configuration of camera in building information modelling

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485